Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-20 are pending claims.
Regarding claims 1, 8 and 12-15 are amended. 
Applicant's arguments/amendments to the claims have been considered and persuasive. 
Applicant’s arguments, filed 07/08/2022 have been fully considered and are persuasive.  The double patenting rejection of 04/08/2022 has been withdrawn. A terminal disclaimer has been submitted to address the double patenting rejections on 07/08/2022. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/942,472 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments/amendments and specification.

5.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
July 13, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434